DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 4, 2019, August 27, 2020, and October 19, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0007, line 9, “Receiving a selection of a viewing direction may comprises” should read “Receiving a selection of a viewing direction may comprise”
Paragraph 0019, line 3, “image..” should read “image.”
Paragraph 0031, line 1, “21shows” should read “21 shows”
Paragraph 0035, line 1-2, both image 110 and image 120 are referenced as being in the upper left, whereas in the drawings one is in the upper left, and the other in the upper right. 
Similar issue with Image 130 and Image 140 references, where both are references as being in the lower left
Paragraph 0046, line 7, “The relative weight as bifurcation b could be given by (b)” should read “The relative weight as bifurcation b could be given by w(b)”
Paragraph 0055, line 3, “Branches may be rejected because pass, at some point)” should read “Branches may be rejected because at some point, they pass”
Paragraph 0061, line 4, “Thick” should read “thick”
Paragraph 0061, line 14, “The process then continues with frames 9 and 9” should be edited for clarity.
Paragraph 0068, line 4, “is reaches” should read “is reached”
Page 20, the header “User Case (B)” should have the same formatting as the header for Use Case A (paragraph 0083)
Paragraph 0091, line 6, “as shown in FIG. 22)” should read “as shown in FIG. 22”
Paragraph 0092, line 9, “FIG. 21shows” should read “FIG. 21 shows”
Paragraph 0096, line 11, “measurements such as area or image intensity statistics of the can be computed” should be edited for clarity
Paragraph 0104-0108, are all missing periods on their last sentences
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the object of interest" in line 3, “the object” in line 4 and “the tubular object” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore claims 2-19 are rejected due to inherency of the limitation from claim 1.
Claim 1 recites the limitation “the volumetric data” in line 4. There is insufficient antecedent basis for this limitation in the claim.
The term "associated" in claim 9 is a relative term which renders the claim indefinite.  The term "associated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009103046A2 to Lu Kongkuo (hereinafter Kongkuo).
Regarding independent claim 1, Kongkuo discloses a method for visualizing a tubular object of interest from a set of volumetric data (Page 1, line 15, “This invention relates generally to medical imaging and, in particular, to a method and system for I) reconstructing a model path through a branched tubular organ") comprising:
determining a viewing direction for the object of interest (Page 7, line 20, “the three orthogonal viewing directions,”);
selecting a constraint subset of the object within the volumetric data (Abstract, “A suite of interactive segmentation tools for cleaning and extending critical areas of the automatically segmented result is disclosed.”);
defining a cut-surface through the volumetric data (Page 6, line 29, “At least one of the three orthogonal slices (transverse, coronal, or sagittal) containing v cuts the airway at an angle deviating from d by less than 55.”) and including the constraint subset of the object of interest within the volumetric data (Abstract, “Static previews consist of virtual bronchoscopic endoluminal renderings at bifurcations encountered along the route, renderings of the airway tree and ROI at the suggested biopsy location,”); and
rendering an image based upon the determined viewing direction and the volumetric data of the tubular object along the intersection of the volumetric data and the defined cut-surface (Page 7, line 13, “orthogonal viewing planes not normal to the branch running direction;” Page 7, line 20, “the three orthogonal viewing directions,”).
Regarding dependent claim 2, Kongkuo further discloses wherein the volumetric data comprise CT or MRI data (CT: Page 51, line 5, “The MDCT chest scan was generated by a Siemens Emotion scanner 16”).
Regarding dependent claim 3, Kongkuo further discloses wherein the determining the viewing direction comprises:
implementing a predefined setting;
receiving a selection of a viewing direction (Page 7, line 20, “the three orthogonal viewing directions,” it is inherent to having more than one viewing direction, that one must be selected); or
calculating an optimal viewing direction.
Regarding dependent claim 6, Kongkuo further discloses wherein receiving a selection of a viewing direction comprises providing a rotatable three-dimensional visualization of the volumetric data (Page 37, line 10, “The invention may comprise … segmentation step, and 2D and 3D visualization tools”) and receiving a selected orientation based on a rotated position of the rotatable three-dimensional visualization (Page 18, line 2, “displays continually updated cross-sections as the 3D scene is rotated and panned”).
Regarding dependent claim 8, Kongkuo further discloses receiving information representative of the orientation of an external medical device and/or planning system and wherein determining the viewing direction is based upon the received information (Page 51, line 5, “The MDCT chest scan was generated by a Siemens Emotion scanner;” The system from Kongkuo is connected to a medical device, and it would be obvious to relay the orientation information from this device into the image analysis system).
Regarding dependent claim 11, Kongkuo further discloses wherein identifying constraints in the volumetric data comprises selecting a plurality of points within the tubular object (Page 7, line 4, “Connected components A, B, and C lie contiguous coronal slices and are not normal to the local branch running direction … The centers of is A, B, and C, however, lie along the medial axis of the airway and a 3D regression line fit to these points yields a good approximation for the local running direction of the branch.”); and wherein defining a cut- surface throughout the volumetric data comprises interpolating between and/or extrapolating from the selected plurality of points (Page 6, line 29, “At least one of the three orthogonal slices (transverse, coronal, or sagittal) containing v cuts the airway at an angle deviating from d by less than 55.”).
Regarding dependent claim 12, Kongkuo further discloses wherein the selected plurality of points within the tubular object correspond to selected one or more branches of the tubular object (page 4, line 7, “Branch bifurcation points are especially important landmarks;” Page 7, line 4, “Connected components A, B, and C lie contiguous coronal slices and are not normal to the local branch running direction … The centers of is A, B, and C, however, lie along the medial axis of the airway and a 3D regression line fit to these points yields a good approximation for the local running direction of the branch.”).
Regarding dependent claim 13, Kongkuo further discloses wherein selecting one or more branches comprises:
prioritizing the branches of the tubular object (Page 4, line 1, “a novel graph-partitioning algorithm makes an optimal global decision on which branches to retain in the segmentation.”); and
selecting branches in descending order of priority (Page 12, line 11, “we consider the optimal branch segments in order of decreasing score”) and excluding branches having a centerline that passes in front of or behind a centerline of a branch that has been previously selected (page 42, line 11, “remove unexpected objects”).
Regarding dependent claim 14, Kongkuo further discloses assigning a score to each branch (Page 12, line 3, “Each valid branch segment receives a score”), the score corresponding to the sum of its length and the length of its descendant branches when projected onto a plane normal to the determined viewing direction (Page 12, line 10, “segment length”), and wherein branches are prioritized according to the assigned score (Page 12, line 11, “we consider the optimal branch segments in order of decreasing score”).
Regarding dependent claim 15, Kongkuo further discloses wherein branches are prioritized (Page 12, line 11, “we consider the optimal branch segments in order of decreasing score”) according to distance from the branch to one or more locations of interest in the volumetric data (Page 51, line 16, “and distance-to-ROI information.”).
Regarding dependent claim 16, Kongkuo further discloses wherein branches are prioritized (Page 12, line 11, “we consider the optimal branch segments in order of decreasing score”) from lowest distance to highest distance (Page 51, line 16, “and distance-to-ROI information;”).
Regarding dependent claim 19, Kongkuo further discloses:
changing the viewing direction of the object of interest to an updated viewing direction (Page 7, line 20, “the three orthogonal viewing directions,”);
updating the cut-surface through the volumetric data based on the constraint subset and the updated viewing direction (Page 6, line 29, “At least one of the three orthogonal slices (transverse, coronal, or sagittal) containing v cuts the airway at an angle”); and
rendering an updated image based upon the updated viewing direction and the volumetric data of the tubular object along the intersection of the volumetric data and the updated cut- surface (Page 18, line 2, “displays continually updated cross-sections as the 3D scene is rotated and panned”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009103046A2 to Lu Kongkuo (hereinafter Kongkuo).
Regarding dependent claim 4, Kongkuo discloses displaying continually updated cross-sections as the 3D scene is rotated and panned i.e., visualized (Page 18, line 2).  Kongkuo further suggests utilizing 2D and 3D visualization tools (Page 37, line 10, “The invention may comprise … segmentation step, and 2D and 3D visualization tools”).  Although not expressly stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that providing a selection of a viewing direction comprises providing a rotatable two dimensional visualization of the volumetric data as claimed is within the teaching scope of Kongkuo since 2D visualization tool is suggested. 


Claims 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kongkuo as applied to claim 4, 6 and 3 respectively above, and further in view of Auzinger et al., “Vessel Visualization using Curved Surface Reformation,” IEEE Transactions on Visualization and Computer Graphics, Vol. 19, No. 12, December 1, 2013, pp. 2858-2867 (hereinafter Auzinger).
Regarding dependent claim 5, Kongkuo fails to explicitly disclose wherein the rotatable two-dimensional visualization comprises an oblique MPR, a 2D maximum intensity projection (MIP) or a 2D minimum intensity projection (MinIP).
Auzinger discloses wherein the rotatable two-dimensional visualization comprises an oblique MPR, a 2D maximum intensity projection (MIP) or a 2D minimum intensity projection (MinIP) ( maximum intensity projection; Page 3, right column, “place vessels within a context visualization like Maximum Intensity Projection (MIP)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Auzinger into Kongkuo in order to visualize vessel structure in three dimensions allowing for a high level ov interactivity, and reduced ambiguity (abstract).
Regarding dependent claim 7, Auzinger in the combination further discloses wherein the rotatable three-dimensional visualization comprises a maximum intensity projection (MIP) or a minimum intensity projection (MinIP) (maximum intensity projection; Page 3, right column, “place vessels within a context visualization like Maximum Intensity Projection (MIP)”).
Regarding dependent claim 10, Auzinger in the combination further discloses wherein calculating an optimal viewing direction comprises performing a principal component analysis of the tubular object in the volumetric image data (Page 3, right column, “a virtual cutting plane is computed via a principal component analysis;” now that the principal component analysis is being complete, it would be obvious to use it for the cutting plane or for the viewing direction).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kongkuo as applied to claim 13 above, and further in view of U.S. Patent No. 8,428,317 to Kimia et al. (hereinafter Kimia).
Regarding dependent claim 17, Kongkuo discloses wherein branches are prioritized according to an amount of change in the volumetric data from the previous time (Page 12, line 11, “we consider the optimal branch segments in order of decreasing score;” it would be an obvious modification to apply similar scoring and prioritization to images from varying times to detect change).
Kongkuo fails to explicitly disclose as further recited, however Kimia discloses further comprising:
comparing the volumetric data of the tubular object to volumetric data of the tubular object taken at a previous time (Column 3, line 7, “methods of the invention involve analyzing one or more parameters ( or parameter changes over time) for binned blood vessels”); and
determining, for a plurality of regions in the volumetric data, an amount of change in the volumetric data from the previous time (Column 27, line 64, “a change in blood vessel size or shape over time,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimia into Kongkuo in order to analyze a region of interest in a medical image, and obtain measurements that could be used for determining treatment efficacy (abstract, column 1, lines 10-34).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kongkuo as applied to claim 1 above, and further in view of U.S. Patent No. 7,338,452 to Shiina et al. (hereinafter Shiina).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Kongkuo fails to explicitly disclose as further recited, however, Shiina discloses further comprising:
determining, for a plurality of regions in the rendered image, an amount of distortion present in the image due to the cut-surface (Abstract, “an instantaneous distortion value calculator which calculates an instantaneous distortion value at the location to be evaluated in the blood vessel”); and
generating a display showing the amount of distortion present at a plurality of locations within the rendered image (Abstract, “an analyzer which analyzes a state of the location to be evaluated using time-series data of instantaneous distortion values which are calculated at a plurality of times in a chronological sequence by the distortion value calculator, and a display which displays an analyzed result produced by the analyzer.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shiina into Kongkuo in order to analyze and understand distortion values in medical images (abstract).
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 - 24 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closet prior arts of record teach methods of visualizing tubular objects of interest, as well as methods of identifying bifurcations. However, none of them  alone or in any combination  teaches weighted averaging that takes into account the normal vectors of the bifurcations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2017/0278301 to Peterson et al. discloses techniques for generating a hollow model from a medical image.
U.S. Publication No. 2008/0205722 to Schaefer et al. discloses a method for modeling an anatomic object. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668